NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                          Civil Action No.: 17-4774 (JLL)
 BIANFI HERRERA, et al.,

                    Plaintiffs,
                                                                       ORDER
 V.


 CENTRAL LOAN ADMINISTRATION &
 REPORTING,

                    Defendant.


       This matter comes before the Court by way of United States Magistrate Judge Joseph A.

Dickson’s sua sponte February 28, 2019 Report and Recommendation, recommending that the

Court DISMISS WITHOUT PREJUDICE Plaintiffs’ Complaint for failure to prosecute, pursuant

to Federal Rule of Civil Procedure 4 1(b). (ECF No. 35). Specifically, Judge Dickson found that

this case should be dismissed because all of Plaintiffs: (1) have consecutively ignored several

directives and orders of the Court; and (2) have apparently taken no substantive action in this case

since they attended a settlement conference in August 2018. (Id at 2—3). The Court notes that to

date Plaintiffs have not opposed or responded to Judge Dickson’s February 28, 2019 Report and

Recommendation, and that the time to respond to same under the federal Rules of Civil Procedure

and Local Civil Rules has passed. See, e.g., L. Civ. R. 72.1 (c)(2). For good cause shown,
         IT IS THEREFORE on this                    of March, 2019,

         ORDERED that the findings of fact and conclusions of law in Judge Dickson’s February

2$, 2019 Report and Recommendation, (ECF No. 35), are hereby ADOPTED by this Court; and

it is further,

         ORDERED that Plaintiffs’ Complaint, (ECF No. 1), is hereby DISMISSED WITHOUT

PREJUDICE for failure to prosecute; and it is further

         ORDERED that this case is now CLOSED.




                                                        JOSJ’LAINA
                                                            United States District Court




                                               2
